Citation Nr: 1749792	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-34 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of compensation benefits in the calculated amount of $3,752.60, was properly created, to include the issue of whether the reduction of benefits on May 4, 2012 due to incarceration was correct.  


REPRESENTATION

Appellant represented by:	Michael D.J. Eisenberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1992 to September 1997 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 determination by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned in an April 2016 video conference hearing.  This case was previously before the Board in October 2015 and January 2017 when it was remanded for additional development.  

The Board notes that in a separate January 2017 decision, the Board remanded several other matters for additional development.  That development has not been completed, and the matters are not currently before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The law prohibits the payment of compensation benefits for any period during which a veteran was a fugitive felon.  38 U.S.C.A. § 5313B; 38 C.F.R. § 3.655(n).  

The term "fugitive felon" means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of prohibition or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.666(e)(2).  The term "felony" includes a high misdemeanor under the laws of a state which characterizes as high misdemeanor offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.666(e)(3).  

The evidence shows that the Veteran was convicted in October 2009 for "DUI 2nd and subsequent" and cruelty to animals, and incarcerated in November 2009.  See November 2010 Oklahoma Department of Corrections report.  The Veteran was released in July 2010 to supervised probation in Pontotoc County until November 2013.  See August 2010 Oklahoma Department of Corrections, Certificate of Release.  

In a December 2012 VA Form 21-0820e (Report of Incarceration) from Wewoka County jail, it was noted the Veteran was incarcerated on March 4, 2012, and while he had not yet been convicted of any new charges, it was noted he had been re-incarcerated for violating parole.  

In a January 11, 2013 District Court of Seminole County, Oklahoma Sentencing Order, the Veteran entered a guilty plea.  It was noted he had previously been convicted of one prior felony crime.  The term of imprisonment was seven years, concurrently with the Pontotoc sentencing.  

The Veteran's contention is that his probation was never revoked, and that his incarceration in March 2012 did not constitute a violation of his probation, and therefore during his incarceration in March 2012 he should not be characterized as a fugitive felon.  Furthermore, his reduction in payment due to incarceration should not have taken place until the 61st day after his January 11, 2013 guilty plea.   

The pertinent issue in this case is whether the Veteran's incarceration on March 4, 2012 was a violation of his probation from his incarceration in November 2009.  The Board remanded this matter in January 2017 for additional development.  In a May 2017 VA Form 27-0820 (Report of General Information), it was noted that a conversation with the Seminole County Court Clerk's office confirmed violation of probation for a previous felony in Pontotoc County at time of incarceration.  

The Board finds that this matter must be remanded again for additional development.  It remains unclear whether the arrest in March 2012 in Wewoka County constituted a violation of his probation.  Despite the May 2017 communication with the Seminole County Court Clerk's office, the Veteran has also submitted a May 2015 statement from C.H., identified as his attorney in the 2009 Pontotoc County case, and it was stated that the Veteran never violated his probation.  Indeed, it is unclear what were the terms of the Veteran's probation, and there is no clear evidence of revocation of the Veteran's probation due to his March 2012 incarceration.  Development for such evidence must be secured prior to adjudication of this matter.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should contact the appropriate state authority, to specifically include the Pontotoc County clerk, to secure the terms of the Veteran's probation from his incarceration in 2009, and whether his incarceration in March 2012 constituted a violation of his probation which was to expire in November 2013.  If the Veteran's incarceration in March 2012 constituted a violation of his probation in Pontotoc County, any evidence supporting such finding should be secured, including any evidence of revocation of his probation.  

The RO should document the attempts to obtain such information.  Any negative responses should be associated with the claims file.  

2. Then readjudicate the issue on appeal, to include whether the provisions of 38 U.S.C.A. § 5313B apply.  If the benefits sought on appeal remain denied, issue the Veteran and his attorney a Supplemental Statement of the Case, and afford them the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

